United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spring, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-389
Issued: May 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 6, 2013 appellant filed a timely appeal from an August 13, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.2
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation on August 28,
2013 as she refused suitable work under 5 U.S.C. § 8106(c)(2).

1
2

5 U.S.C. § 8101 et seq.

On appeal appellant submitted new evidence. The Board may not consider new evidence for the first time on
appeal that was not before OWCP at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c).
Appellant may submit such evidence to OWCP accompanying a request for reconsideration.

FACTUAL HISTORY
This case was previously before the Board. On May 2, 2013 the Board issued an order
dismissing appeal from a November 8, 2012 OWCP decision denying modification of a
September 20, 2012 decision terminating her compensation benefits.3 The Board noted that
appellant requested that the appeal be dismissed as OWCP had resolved the issue.
Appellant a 44-year-old sales service/distribution clerk has an accepted occupational
disease claim for left shoulder and upper arm sprain; left wrist sprain; left rupture of the rotator
cuff; other affections of left shoulder region; and other specified disorder of bursae and tendons
in the left shoulder region. She received compensation benefits. Appellant’s disability
retirement benefits became effective May 9, 2013.
In an April 25, 2013 report, Dr. Andrew K. Lee, an attending Board-certified hand
surgeon, found that appellant reached maximum medical improvement and that she could return
to work with permanent restrictions for eight hours a day. Appellant was restricted from
reaching or lifting more than 15 pounds for eight hours. For four hours a day, she was restricted
from reaching above the shoulder with more than 15 pounds or pushing and pulling more than 50
pounds.
On May 3, 2013 the employing establishment provided appellant with a job offer as a
modified distribution clerk. The physical requirements of the position included: lifting items
less than 15 pounds three to four hours a day; fine manipulation eight hours a day; grasping
items four to six hours a day; and reaching above the shoulder one to two hours a day. Appellant
was to clear the registry cage in the afternoon for two to three hours a day; write second notices
on accountable items three to four hours a day; distribute SPRS to carriers in the afternoon one to
two hours per day; and scan SPRS in the afternoon one to two hours a day.
On May 7, 2013 appellant advised that she was approved for disability retirement.
In a letter dated May 15, 2013, OWCP informed appellant that the duties and physical
requirements of the modified distribution clerk position were found to be suitable to her
capabilities and the medical limitations provided by Dr. Lee. The position remained available to
her and she should return to the position or provide an explanation for refusing the position
within 30 days. OWCP advised appellant that, if she failed to return to the offered position or
failed to demonstrate that the failure was justified, her compensation would be terminated.
On April 10, 2013 appellant provided an undated letter from the employing establishment
with a handwritten note stating that she was no longer on the USPS payroll because of her
separation on March 18, 2013. She stated that she was separated from the employing
establishment on March 18, 2013 and was approved for disability retirement. Appellant advised
that she had one more semester to complete her studies and had enrolled for the fall semester
once she knew she was separated from the employing establishment. She noted complications
with her shoulder since her injury and stated that the job offer did not coincide with the hour she

3

Docket No. 13-351 (issued May 2, 2013).

2

bid on and would cause stress to her shoulder and wrist. Appellant stated that she wished to start
a new career.
OWCP also received March 11 and May 23, 2013 letters from the Office of Personnel
Management (OPM) approving her application for disability retirement; and a copy of the
modified job offer with appellant’s statement dated May 21, 2013 that “On March 18, 2013 I was
separated from the USPS and I was approved for retirement disability … start training for a new
career.” An SF-50 form listed that appellant was separated from the employing establishment on
March 18, 2013.
The record contains a memorandum of a May 4, 2013 telephone conversation between
appellant and OWCP. Appellant noted that she was approved for disability and confused by the
job offer. She was in college and would be working at an internship the coming summer.
Appellant would graduate college in one to two semesters.
On June 5, 2013 appellant requested a change of physicians from Dr. Lee to Dr. James
Key. She stated that Dr. Key has offices closer to her home, which was more convenient than
Dr. Lee’s office. On June 14, 2013 OWCP denied appellant’s request to change physicians as
she was under the care of a specialist and it appeared that the treatment had been appropriate.
By letter dated June 18, 2013, OWCP informed appellant that she had not provided
acceptable reasons for refusing the offered position. It allowed her 15 days to accept the position
prior to the termination of benefits.
On June 18, 2013 appellant elected OPM benefits effective May 9, 2013. In a July 8,
2013 letter, she noted that she received disability retirement benefits through OPM. Appellant
stated that she was not refusing the job offer, but chose to retire on disability as she was not able
to perform the work that was assigned.
In a July 17, 2013 report, Dr. James D. Key, a Board-certified orthopedic surgeon,
provided examination findings. He advised that appellant should continue with physical therapy.
On August 13, 2013 the employing establishment confirmed the job offer remained
available.
By decision dated August 13, 2013, OWCP terminated appellant’s monetary benefits
effective August 28, 2013 finding that she refused suitable employment. It noted that the
decision did not affect her medical benefits for the accepted conditions.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.4 Section 8106(c)(2) of FECA provides that a partially disabled
employee who refuses or neglects to work after suitable work is offered to, procured by or

4

See Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

secured for the employee is not entitled to compensation.5 Section 8106(c)(2) will be narrowly
construed as it serves as a penalty provision, which may bar an employee’s entitlement to
compensation based on a refusal to accept a suitable offer of employment.6
Section 10.517(a) of FECA’s implementing regulations provide that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of showing that such refusal or failure to work was reasonable or justified.7 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.8
To justify termination, OWCP must show that the work offered was suitable and that
appellant was informed of the consequences of his or her refusal to accept such employment.9
Determining what constitutes suitable work for a particular disabled employee, it considers the
employee’s current physical limitations, whether the work is available within the employee’s
demonstrated commuting area and the employee’s qualifications to perform such work.10
OWCP procedures state that acceptable reasons for refusing an offered position include
withdrawal of the offer or medical evidence of inability to do the work or travel to the job.11
ANALYSIS
OWCP accepted appellant’s claim for left shoulder and upper arm sprain; left wrist
sprain; left rupture of the rotator cuff; other affections of left shoulder region; and other specified
disorder of bursae and tendons in the left shoulder region. Appellant stopped working on
March 18, 2013 and her disability retirement became effective May 9, 2013.
On May 3, 2013 the employing establishment provided appellant with a job offer as a
modified distribution clerk.
The determination of whether an employee has the physical ability to perform a modified
position offered by the employing establishment is primarily a medical question that must be
resolved by the medical evidence.12 The weight of the medical evidence in this case establishes
that appellant was capable of performing the modified distribution clerk position. In an April 25,
5

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

6

See Joan F. Burke, 54 ECAB 406 (2003).

7

20 C.F.R. § 10.517(a).

8

Id. at § 10.516.

9

See Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff d on recon., 43 ECAB
818 (1992).
10

20 C.F.R. § 10.500(b).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Job Offer Refusal,
Chapter 2.814.5a (June 2013); see E.B., Docket No. 13-319 (issued May 14, 2013).
12

Robert Dickinson, 46 ECAB 1002 (1995).

4

2013 report, Dr. Lee opined that appellant reached maximum medical improvement. He found
her capable of working full time with permanent restrictions. For eight hours a day, appellant
could reach and lift no more than 15 pounds and, for four hours a day, she could reach above the
shoulder with no more than 15 pounds and push/pull no more than 50 pounds. The employing
establishment job offer is within the restrictions set forth by Dr. Lee. OWCP properly relied
upon the opinion of Dr. Lee in determining the offered position of distribution clerk was within
appellant’s restrictions and, thus, suitable. The position had physical requirements of lifting
items less than 15 pounds three to four hours a day and reaching above the shoulder one to two
hours a day, which were within Dr. Lee’s restrictions.
The Board further notes that OWCP complied with its procedural requirements in
advising appellant that the position was found suitable, providing her with the opportunity to
accept the position or provide her reasons for refusing the job offer and notifying her of the
penalty provision of section 8106(c).13
OWCP found that appellant refused an offer of suitable work and terminated her
entitlement to monetary compensation effective August 28, 2013. It noted that she had elected to
receive OPM disability retirement benefits and had separated from the employing establishment
on March 18, 2013. Appellant’s disability retirement became effective May 9, 2013, which was
after the date of the May 3, 2013 job offer. Under OWCP procedures, retirement is not
considered an acceptable reason for refusing an offer of suitable work.14 The evidence reflects
that appellant intended to complete college and train for a new career, not to return to work at the
employing establishment. She has not established a justifiable basis for refusing the offered
position. As the weight of the medical evidence established that appellant could perform the
duties of the offered position, she did not offer sufficient justification for refusing the position.
The employing establishment confirmed the job was open and available.
On appeal, appellant addressed why she did not return to work. She noted that her
physicians did not agree that she could perform work as found by Dr. Lee. The medical
evidence established that appellant could perform the duties of a modified distribution clerk. She
offered no valid reason for refusing the offered position. There is also no evidence to support
appellant’s assertion that the offered position was not within her medical restrictions.
OWCP met its burden of proof in this case to terminate appellant’s monetary
compensation benefits pursuant to 5 U.S.C. § 8106(c).
CONCLUSION
The Board finds that OWCP met its burden to terminate appellant’s compensation
effective August 28, 2013 on the grounds that she refused an offer of suitable work.

13

See Bruce Sanborn, 49 ECAB 176 (1997).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5(c) (July 1997). See also Robert P. Mitchell, 52 ECAB 116 (2000) (where the claimant chose to
receive disability retirement benefits rather than accept a position offered by the employing establishment).

5

ORDER
IT IS HEREBY ORDERED THAT the August 13, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 23, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

